          Case 1:17-cv-01789-DLC Document 459 Filed 09/27/19 Page 1 of 2



                                     UNITED STATES
                         SECURITIES AND EXCHANGE COMMISSION
                                          444 South Flower Street, Suite 900
                                               Los Angeles, CA 90071

DIVISION OF ENFORCEMENT                                                                  Sarah S. Nilson
                                                                                         Senior Counsel
                                                                                         (323)965-3871
                                                                                         NilsonS@sec.gov
                                              September 27, 2019
VIA ECF
Honorable Denise L. Cote
United States District Court
500 Pearl Street
New York, NY 10007

         Re: Securities and Exchange Commission v. Lek Securities Corp. et al.
             Case No. 17 CV 1789 (DLC)

Dear Judge Cote:

         Plaintiff Securities and Exchange Commission (“SEC”) and defendants Avalon FA, Ltd
(“Avalon”), Nathan Fayyer (“Fayyer”), and Sergey Pustelnik (“Pustelnik”) (collectively, “the
Defendants”), jointly write to advise the Court of certain agreements related to the parties’
pretrial filings and to make certain requests that relate to the issue of disgorgement. For the
reasons set forth below, the parties respectfully request that (1) the Court enter an order granting
all except one of the SEC’s motions in limine, (2) the Court permit the parties to submit an
amended Joint Pretrial Order and amended version of the Exhibit List, which are attached hereto
as Exhibits 1 and 2; and (3) if there is a finding of liability at trial, the Court permit certain
limited discovery by the SEC and additional briefing as appropriate, relating to potential
remedies.

       Motions in Limine. The Defendants do not oppose four of the SEC’s motions in limine:
(1) To Admit Certain Emails Sent and/or Received by Defendant Pustelnik (ECF Nos. 405; see
also ECF No. 406); (2) To Preclude Avalon Defendants From Offering Evidence or References
to Opinions About Investigations and Alleged Hardships (ECF Nos. 419-421); 1 (3) To Preclude
Stricken Affirmative Defenses and Evidence and Arguments Related Thereto (ECF Nos. 435-
436); and (4) To Admit an Avalon Server and Documents Therefrom (ECF Nos. 437-439). The
SEC therefore respectfully requests that the Court grant these motions in limine. 2

         Disgorgement. The parties also make certain requests and propose certain amendments
to their pretrial filings based upon the parties’ understanding that if any of the Defendants were
found liable on any of the SEC’s claims at trial, a separate proceeding would follow to determine

    1
     The Defendants reserve their right to object to the documents at issue in these motions in limine (ECF Nos.
405-406 and 419-421) on ground other than authenticity, relevance, or privilege.
    2
     The Defendants have opposed the SEC’s motion in limine to Preclude Avalon Defendants from Offering
Evidence of, or Referring to, Reliance on Counsel, or Presence or Involvement of Counsel. ECF No. 443.
              Case 1:17-cv-01789-DLC Document 459 Filed 09/27/19 Page 2 of 2



appropriate remedies, including disgorgement and monetary penalties. See, e.g., SEC v. Wyly, 56
F. Supp. 3d 260, 262-263 (S.D.N.Y. 2014).

        First, the Defendants have agreed to withdraw previously marked Defense Trial Exhibits
573 through 1224, and 1228 through 1230 (the “Withdrawn Exhibits”) as trial exhibits, and will
not seek to introduce, admit, refer to, or otherwise use these exhibits at trial. The amended
Exhibit List attached hereto has been updated accordingly. See Ex. 2. The Withdrawn Exhibits
consist of 651 purported “Monthly Statements” for Avalon trade groups for the period January
2012 through December 2016, and related summary charts purportedly based on these Monthly
Statements. The parties agree that, if the SEC is permitted to obtain appropriate discovery (as
addressed below) concerning the Withdrawn Exhibits before any remedies proceeding, the SEC
will not object to the Defendants’ reintroduction of the Withdrawn Exhibits at that proceeding on
the basis of timeliness. 3

        Second, the parties respectfully request that, if there is a finding of liability against the
Defendants, the Court permit the SEC to obtain certain limited discovery from the Defendants
relating to disgorgement as appropriate.

          Third, for purposes of the trial, the Defendants agree to withdraw Section V of their
Pretrial Brief (ECF No. 404), which relates to disgorgement. The parties respectfully request
that, if there is a finding of liability, and if the Court permits, the parties be permitted to brief
issues related to disgorgement and other remedies at that time.

        Conclusion. Based on the foregoing, the parties respectfully request (1) that the Court
grant the SEC’s four unopposed motions in limine; (2) that the Court permit the parties to file
amended versions of the Joint Pretrial Order and Exhibit List; and (3) that the Court consent to
the parties’ agreed-upon requests for limited discovery and further briefing before any remedies
proceeding. 4


                                                                           Respectfully submitted,

                                                                           /s/

                                                                           Sarah S. Nilson
cc:          All counsel of record (via ECF)




      3
          The SEC reserves the right to object to the Withdrawn Exhibits on grounds other than timeliness.
      4
       If the Court does not consent to these requests, the SEC respectfully reserves the right to seek appropriate
relief for the belated production of the Monthly Statements, including but not limited to precluding the Defendants
from using or otherwise relying on the Monthly Statements and any summary analyses or exhibits related thereto.

                                                             2
